IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-51129
                         Conference Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ARMANDO LUNA,

                                              Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. W-98-CR-51-1
                         --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

       Armando Luna pleaded guilty to count 1 of an indictment

charging him with possession with intent to distribute marijuana

and has appealed his sentence.    Luna contends that the district

court erred in determining the quantity of drugs attributable to

him.

       We review the sentencing court’s calculation of the quantity

of drugs involved for clear error.     United States v. Mergerson, 4

F.3d 337, 345 (5th Cir. 1993).    A factual finding is not clearly

erroneous if it is plausible in light of the record read as a


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 98-51129
                                 -2-

whole.    United States v. Watson, 966 F.2d 161, 162 (5th Cir.

1992).

     Luna argues that he never intended, nor was he capable of

supplying 800 pounds of marijuana attributed to him at

sentencing.    The record reflects that Luna both intended to, and

was capable of supplying this marijuana.      The uncontroverted

facts in the Presentence Investigation Report (PSR) support this

finding.    Luna has not produced any evidence to refute the

report.    Because Luna did not present any rebuttal evidence to

refute the facts in the PSR, the district court was free to adopt

those facts without further inquiry.       See United States v. Mir,

919 F.2d 940, 943 (5th Cir. 1990).    Luna has failed to show that

the district court clearly erred in the amount of drugs

attributed to him.

     AFFIRMED.